Citation Nr: 0731750	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-24 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective dater earlier than July 31, 2003, 
for a grant of service connection for prostate cancer.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to May 1971.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO) 
that granted service connection for prostate cancer.  This 
appeal arises on the basis of the veteran's disagreement with 
the effective date for service connection for prostate cancer 
assigned by this decision.  


FINDING OF FACT

A claim for service connection for prostate cancer was not 
received by VA prior to July 31, 2003.   


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
prostate cancer prior to July 31, 2003, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 


C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, in an August 2003 letter, the RO 
essentially provided the veteran with notice as to the 
evidence required to warrant entitlement to service 
connection for prostate cancer.  While this letter did not 
specifically inform the veteran of the evidence necessary to 
warrant entitlement to an earlier effective date for the 
grant of service connection for prostate cancer granted by 
the RO in an August 2003 decision, the Board finds that the 
veteran has not been prejudiced.  VA is not required to 
provide notice of the information and evidence necessary to 
substantiate claims in the case of "downstream" issues, 
i.e., issues related to the claim but arising after the 
beginning of the claims process, if appropriate notice was 
furnished prior to the initial decision.  See VAOPGCPREC 8-
03; 69 Fed. Reg. 25180 (2004).  Moreover, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); see also Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  

As for the duty to assist, the veteran's service medical 
records have been obtained, along with private clinical 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 337 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis
  
The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  


38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within on year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

As indicated, service connection for prostate cancer was 
granted by an August 2003 rating decision.  An effective date 
of July 31, 2003, was assigned for this grant, based on the 
fact that the veteran's claim for service connection was 
received on that date.  The provisions of 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400 are clear that an award of 
service connection "shall" not be earlier than the date of 
receipt of application therefor.  While the veteran has 
claimed that the effective date for the grant of service 
connection should be from May of 2002 because that was the 
date that prostate cancer was first diagnosed and he was not 
"aware" that an effective date for service connection may 
not be assigned prior to the date of receipt of the 
application, the Board is bound by the criteria set forth 
above.  38 C.F.R. § 7104(c).  Here, the claim received on 
July 31, 2003, was the earliest dated submission by the 
veteran to VA evidencing an attempt to apply for this 
benefit, and there are no documents that can be construed as 
a claim prior to July 31, 2003.  

Accordingly, the date of receipt of the veteran's claim, July 
31, 2003, is the appropriate effective date for service 
connection for prostate cancer under the provisions of 38 
U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400.  




ORDER

An effective date earlier than July 31, 2003, for a grant of 
service connection for prostate cancer is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


